Per Curiam.

On September 29, 1993, the judgment in this case was announced. Our discussion and opinion in State ex rel. Mirlisena v. Hamilton Cty. Bd. of Elections (1993), 67 Ohio St.3d 597, 622 N.E.2d 329 applies to this case. For the reasons stated in Mirlisena, supra, the requested writ of mandamus is allowed.

Writ allowed.

A.W. Sweeney, Douglas and Resnick, JJ., concur and concur separately.
Moyer, C.J., Wright and F.E. Sweeney, JJ., concur in judgment.
Pfeifer, J., concurs in judgment only.